Citation Nr: 0700515	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for left Achilles 
tendonitis.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for chronic 
sarcoidosis.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for allergic rhinitis.

10.  Entitlement to an initial compensable rating for 
residuals of right Achilles tendon repair.

11.  Entitlement to an initial compensable rating for 
residuals of left shoulder arthroscopy with clavicle 
excision.

12.  Entitlement to an initial compensable rating for keloid 
scar of the left shoulder.

13.  Entitlement to an initial compensable rating for hallux 
valgus deformity of the left first toe.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2004 from the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that addressed these enumerated issues on 
appeal.  

The issues of entitlement to service connection for 
sarcoidosis, allergic rhinitis, bilateral hearing loss, a 
left ankle disorder and a right shoulder disorder and all the 
increased rating issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Sinusitis was not shown in service, nor is there evidence 
of a current sinusitis disability.  

2.  A right ankle disorder was not shown in service, nor is 
there any evidence of arthritis of the right ankle shown to 
be manifested within one year of his discharge.

3.  A left Achilles tendon disorder was not shown in service, 
nor is there evidence of a current left Achilles tendon 
disability.

4.  Tinnitus is shown to be present in service and he 
currently complains of tinnitus.  


CONCLUSIONS OF LAW

1.  A sinusitis disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2006).

2.  A right ankle disorder was not incurred in or aggravated 
by service, nor may one be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.307, 3.309 (2006).

3.  A left Achilles tendon disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2006).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for the enumerated disorders was 
received in September 2002.  Prior to adjudication of the 
claim in April 2003, the RO provided initial VA notice as it 
applies to general service connection claims, in a September 
2002 letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  He was sent additional VA 
notice in letters dated in June 2004 and August 2004.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran is not prejudiced by the RO's failure to provide such 
notice as his service connection claims are being denied for 
a right ankle disorder, a left Achilles disorder and for 
sinusitis.  Regarding the tinnitus claim, in light of the 
favorable outcome of this issue, no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  The degree of disability and the effective 
date of the award will be addressed by the RO in a rating 
decision at the time it implements the Board decision.  
Following notification of the appellate rights, the veteran 
retains the right to appeal the decision.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted on a presumptive basis for arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

A.  Left Achilles Tendon, Right Ankle, Sinusitis

Service medical records are silent for any complaints of 
sinusitis, right ankle injury or problems with the right 
ankle.  The service medical records are also silent for 
problems with, or injury to the left Achilles tendon.  The 
periodic examinations conducted between May 1979 and October 
2002 repeatedly revealed no evidence of these problems.  The 
service medical records did show treatment for right foot 
problems involving the right great toe, which was injured in 
May 1982 and was diagnosed as a sprained right foot.  He also 
was diagnosed with a bunion on the right foot in June 1982 
and underwent a bunionectomy in October 1982.  However the 
records detailing treatment for right foot problems are noted 
to be silent for any complaints or findings involving the 
right ankle.  He is also noted to have had left ankle 
problems shown throughout service, repeatedly spraining the 
left ankle in February 1983, March 1993 and April 1999.  None 
of these records documenting left ankle problems made any 
reference to right ankle problems.  

Regarding his claimed left Achilles tendon problems, the 
service medical records likewise document treatment for right 
Achilles problems beginning in January 1999 with complaints 
of pain in the right heel, which was diagnosed as Achilles 
tendonitis in January 2000.  He ruptured the right Achilles 
tendon in January 2002 and underwent repair of it.  None of 
the service medical records that document his right Achilles 
tendon complaints make any reference to problems involving 
the left Achilles tendon.  

Regarding his claimed sinusitis, the service medical records 
from August 1998 reflect that he was seen for complaints of a 
2-3 year history of nasal congestion, post nasal drip, 
pruitis of the ears and nose and swelling of the eyes.  The 
symptoms occurred in August.  There was no sinusitis, asthma, 
bronchitis or pneumonia.  Physical examination was 
unremarkable.  The diagnosis was seasonal allergic rhinitis 
(SAR).  Another service medical record from April 1999 gave a 
diagnosis of seasonal allergic reaction.  

The examination dated in October 2002 was silent for any 
findings of sinusitis, right ankle problems or left Achilles 
tendon problems.  

Also in October 2002, the veteran underwent a VA QTC 
examination while still on active duty.  His specific 
complaints in pertinent part regarding left ankle/Achilles 
tendon were primarily focused on left ankle complaints, in 
which he claimed that he was diagnosed with weak left 
Achilles tendon, but his complaints were of the left ankle 
being painful near the end of a work day.  Regarding right 
ankle complaints, there were no specific complaints of right 
ankle problems in the report of medical history, but instead 
the history focused on his ruptured right Achilles tendon 
with subsequent flare-ups of this condition 4 to 5 times a 
week.  Regarding his sinusitis, he complained of symptoms of 
shortness of breath, interference with breathing through the 
nose occasionally.  Flare-ups described as "sinus attacks" 
occurred 3 to 4 days of the week, with bilateral forehead 
pain.  

On physical examination ear, nose, throat examination was 
normal.  The nose was normal, with no nasal obstruction, no 
deviated septum, no scars, no obvious disfigurement, no 
evidence of sinusitis and no evidence of rhinitis on this 
examination.  Examination of the pharynx was also normal.  
Regarding the right ankle and left Achilles tendon, the 
physical examination revealed his gait and posture to be 
normal and leg lengths were equal bilaterally.  Examination 
of the feet showed no abnormal signs of weight bearing.  His 
right ankle was examined and found to be normal in 
appearance.  His right ankle range of motion was a full range 
of motion of 0 to 20 degrees dorsiflexion, and 0 to 45 
degrees plantar flexion.  There were no limiting factors of 
pain, fatigue, weakness, lack of endurance or incoordination.  
There was no anklylosis present in the right ankle joint.  

Regarding the left Achilles tendon, this was shown to be well 
aligned and non tender.  The remainder of the examination 
focused on the feet, with no evidence of flat feet, claw feet 
or hammer toes shown.  The only problem noted was the hallux 
valgus deformity of the left foot, for which service 
connection is already in effect.  

X-rays of the sinus and the right ankle were both negative.  
The diagnoses in pertinent part was that there was no 
diagnosis of either a left Achilles tendon condition or 
sinusitis as there was no pathology to render a diagnosis.  
No diagnosis of a right ankle condition was made, but rather, 
the diagnosis was 10 months status post repair of a torn 
right Achilles tendon, for which service connection is 
already in effect.  

Post-service medical records submitted consist of private 
medical records from 2004.  These include records of 
treatment for unrelated health problems, but also include a 
May 2004 private podiatric examination in which the veteran 
was seen for complaints of pain and swelling in the right 
ankle.  He described the condition of being 2-3 months of 
gradual onset, with aching quality of moderate severity and 
intermittent duration.  The pain was made better with resting 
feet and made worse with weight bearing.  He gave a history 
of total rupture of the right Achilles tendon 2 years ago in 
the service and underwent surgical repair.  He also gave a 
history of a prior bunionectomy.  A review of systems is 
noted to have included a medical history of the veteran 
having developed some allergies and sinus problems since the 
Gulf War.  He also endorsed musculoskeletal symptoms of joint 
pain and swelling.  

On physical examination, there was no pain on palpation of 
the anterior talo-fibular ligament and no pain on palpation 
of the calcaneo-fibular ligament.  There was +1/5 edema in 
the area of chief complaint of the right ankle.  There was 
4+/10 pain on palpation of the posterior aspect of the right 
heel.  Decreased dorsiflexion of the right ankle was noted 
compared to the left secondary to Achilles rupture and 
repair.  Neurological examination revealed no evidence of 
sensory loss and reflexes were active and symmetrical.  The 
impression was chronic Achilles tendonitis due to past 
history of injury and symptoms with limited range of motion 
and intermittent swelling and pain.  Treatment included the 
use of an ankle support with daily wear when on feet for long 
periods of time and exercising.  He was also instructed on 
plantar fascia and gastrocsoleus stretching exercises.  

There is no evidence of any sinusitis disorder, right ankle 
disorder or left Achilles tendon disorder shown in service.  
Although the veteran had been treated for seasonal allergic 
rhinitis in service, the service medical records documenting 
such treatment specifically revealed no evidence or history 
of sinusitis accompanying such rhinitis.  Regarding the left 
Achilles tendon, there is simply no evidence whatsoever of 
left Achilles tendon problems in service, and no post-service 
evidence of such problems.  

Regarding the right ankle complaints, the service medical 
records revealed no evidence of right ankle problems in 
service.  Although the veteran was treated in service for a 
ruptured Achilles tendon on the right and is service-
connected for such, the post-service evidence, specifically 
the May 2004 private podiatry report do not diagnose a 
specific right ankle disability.  The lone diagnosis in this 
report was chronic Achilles tendonitis (on the right).  
Although the May 2004 private podiatry report did document 
right ankle complaints in examining and diagnosing the right 
Achilles tendonitis, no separate ankle diagnosis was made.  
Thus the right ankle symptoms are shown to be part and parcel 
of the already service-connected Achilles tendonitis and thus 
to separately grant service connection for right ankle 
symptoms that are already part of a service-connected 
condition would violate 38 C.F.R. § 4.14 against pyramiding.

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

B.  Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  The veteran's DD Form 214 reflects 
that his primary specialty was as a signal support systems 
technician.  He is noted to have received an expert badge in 
grenades as well as a sharpshooter badge in rifle.  He also 
received training in operating equipment.  

Service medical records reflect that the veteran underwent 
repeat audiograms in September 1983, December 1983, August 
1998, December 1999 and October 2002.  None of these 
audiograms reported findings of tinnitus.  However the 
December 1983 and the August 1998 audiogram indicated that 
they were taken following exposure in noise duties.  The 
August 1998 and December 1999 audiograms reflected that the 
veteran had routine exposure to hazardous noise.  

He was also treated in the service for right ear problems, 
diagnosed as otitis media in April 1994, but with no 
complaints of tinnitus.  Nor was tinnitus shown in the 
periodic examinations or reports of medical histories of the 
same, between May 1979 and October 2002.  

While still on active duty, the veteran underwent an 
audiological evaluation by a private medical provider in 
October 2002.  In addition to complaints of a gradual hearing 
loss over the past six years and a report of a 23 year 
history of exposure to loud noises including from guns, 
explosives, tanks and machinery, he complained of tinnitus.  
He indicated the tinnitus was occasional and mild in both 
ears.  He reported that the tinnitus did not interfere with 
communication.  Loud and high pitched voices did not affect 
him.  Following audiological testing, he was diagnosed with 
mild high frequency hearing loss in the left ear only, but 
noted that the findings from this test would not actually 
meet the VA criteria for a hearing loss disability.  He was 
recommended to use hearing protection and undergo routine 
examinations.  

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service connection for tinnitus.  
He is shown to have exposure to noise in service.  Most 
significantly, he is noted to have complaints of tinnitus 
shown in the private audiological examination report of 
October 2002 when he was still in active duty.  There is no 
evidence of record to refute this finding of tinnitus shown 
to have taken place in service and following years of 
documented exposure to hazardous noise.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for bilateral tinnitus 
is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for sinusitis is denied.  

Service connection for right ankle disorder is denied.  

Service connection for left Achilles tendon disorder is 
denied.  

Service connection for bilateral tinnitus is granted.  


REMAND

A review of the veteran's service medical records reflects 
that he was treated a number of times in service for left 
ankle problems, having sprained it three times while in 
service in February 1983, March 1993 and April 1999.  He is 
also shown to have had problems with his right shoulder in 
service, having been treated for right shoulder impingement 
syndrome in May 1997.  He also received treatment for 
allergic rhinitis in service in August 1998.  Regarding 
sarcoidosis, he is noted to have carried this diagnosis 
throughout much of his service beginning around 1990.  The 
QTC examination of October 2002 which failed to include a 
claims file review, does not appear to be sufficient for the 
purpose of ascertaining the etiology of these claimed 
disabilities.  Nor does it appear that all diagnostic tests 
were performed, such in as the case of the sarcoidosis.  
Regarding hearing loss, while none of the audiology tests 
conducted so far have shown a hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385, he is shown to have had 
noise exposure to service, as well as treatment for otitis 
media in the right ear.  Since the last examination was done 
in 2002, a current examination is warranted to ascertain 
whether he may now have a hearing loss for VA purposes, and 
if so, whether it is related to service.  

Regarding the increased rating claims, given the lack of 
post-service evidence generated regarding the current extent 
of his disabilities for which increased initial ratings are 
being claimed, and in light of the time that has passed since 
the October 2002 QTC examination, an examination is warranted 
to ascertain the current severity of his service-connected 
disabilities currently on appeal.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously indicated, in Dingess, supra, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal in regards 
to the increased rating claim, the veteran was not provided 
with notice of the type of evidence necessary to establish 
earlier effective dates, if increased ratings were awarded 
for the claimed disabilities on appeal, nor in the case of 
the service connection claims was he advised of the evidence 
necessary to establish an initial disability rating or 
effective date, if service connection were awarded for the 
claimed disability on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  

 The VA must also send the veteran a 
corrective notice addressing the service 
connection and increased rating  claims 
pursuant to the holding in Dingess, 
supra. 

The notice regarding both the service 
connection and increased rating issues 
must also (1) inform the veteran of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After completion of the above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected right Achilles tendon 
disability, his left shoulder disability 
and his left great toe disability.  The 
claims file, should be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note the 
active and passive range of motion of the 
right ankle in degrees.  An opinion 
should be made as to whether the 
limitation of motion from the right 
Achilles tendon, (shown to be affecting 
the right ankle) more closely resembles 
that of a moderate limitation, a marked 
limitation, or an ankylosis, and if so, 
whether the ankylosis is in plantar 
flexion less than 30 degrees, or in 
plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 
10 degrees, or else is in plantar flexion 
at more than 40 degrees, in dorsiflexion 
at more than 10 degrees, or with 
abduction, adduction, inversion, or 
eversion deformity.  

Regarding the left shoulder disability, 
the examiner should comment on whether 
the arm involved is a major or minor arm 
and whether the arm is restricted in 
motion to the shoulder level, midway 
between the side and shoulder level or 25 
degrees from the side.  

Regarding the left first toe disability, 
the examiner should comment as to whether 
the disability more closely resembles 
Morton's disease, hallux valgus operated 
on with resection of metatarsal head or 
severe hallux valgus, moderate or severe 
malunion of the tarsal or metatarsal 
bones or other foot injury, moderate or 
moderately severe.  

The examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected right 
Achilles tendon left shoulder and left 
first toe disabilities.  It is requested 
that the examiner address the following 
questions:

(a) Do the right Achilles tendon, left 
shoulder arthroscopy, and left first toe 
hallux valgus disabilities cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement; and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the right 
Achilles tendon, left shoulder and left 
first toe hallux valgus due to pain 
attributable to the service-connected 
disabilities.  

(c) If muscle atrophy attributable to the 
service-connected right Achilles tendon, 
left shoulder arthroscopy, and left first 
toe hallux valgus disabilities is noted 
to be present, the examiner should 
comment on the muscle group(s) affected 
and the extent and severity of muscle 
atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  The AMC should schedule the veteran 
for a VA skin examination to determine 
the current nature and severity of his 
service-connected keloid scar of the left 
shoulder.  All pertinent symptomatology 
and dermatological findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should also 
be accomplished.  

The scar of the left shoulder should be 
examined and the examiner should indicate 
whether: (i) such scarring is deep 
(associated with underlying soft tissue 
damage) or productive of limited motion, 
and, if so, whether that scarring exceeds 
6, 12, 72, or 144 square inches; or (ii) 
whether such scarring is superficial (not 
associated with underlying soft tissue 
damage) and does not cause limited 
motion, exceeds 144 square inches; or 
(iii) superficial scarring is productive 
of a limitation of function; or (iv) 
whether there is present or absent poor 
nourishment, repeated ulceration, or 
tenderness or pain on objective 
demonstration regarding any superficial 
scarring.

If the examiner takes photographs of the 
scar, they should be included in the 
claims file.

The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

4.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by appropriate specialist(s), 
to evaluate the nature and etiology of 
the claimed disabilities of his left 
ankle, right shoulder, sarcoidosis 
bilateral hearing loss and allergic 
rhinitis.  If no such disorder(s) is /are 
found by the examiner, the examiner 
should so indicate.  The claims folder 
must be made available to the examiner(s) 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.   All 
necessary tests and studies should be 
conducted.  The examiner(s) should review 
all of the veteran's medical records and 
history.  Following an examination of the 
veteran and a review of his medical 
records and history, including the 
service medical records showing 
treatments at various times for 
complaints involving the left ankle, 
right shoulder, sarcoidosis, bilateral 
hearing loss and allergic rhinitis, the 
VA specialist(s) should render an opinion 
as to whether (a) the veteran has a 
current disability involving the left 
ankle, right shoulder, sarcoidosis, 
hearing loss or allergic rhinitis, (b) If 
any such disability is found regarding 
the aforementioned disorders it is at 
least as likely as not (at least a 50/50 
chance) that any such disability 
currently found became manifest during 
active service or is otherwise related to 
his active service?  If any disability of 
the right shoulder or left ankle is shown 
to be due to arthritis not shown in 
service, or any hearing loss is shown to 
be present, the examiner should state 
whether it is at least as likely as not 
(at least a 50/50 probability) that it 
manifested within one year of his January 
2003 discharge?  If the etiology of the 
claimed disabilities of left ankle, right 
shoulder, sarcoidosis, hearing loss or 
allergic rhinitis are attributed to 
multiple factors/events, the examiner(s) 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  When the development requested has 
been completed, the issues should again 
be reviewed on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant 
should be furnished a supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the case is returned to the Board 
for further review

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2006).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


